—Appeal by the People from an order of the County Court, Suffolk County (Pitts, J.), dated May 7, 1993, which, after a hearing, granted the branch of the defendant’s omnibus motion which was to suppress his oral and written statements to law enforcement officials.
Ordered that the order is reversed, on the law, the branch of the defendant’s omnibus motion which was to suppress his oral and written statements to law enforcement officials is denied, and the matter is remitted to the County Court, Suffolk County, for further proceedings.
The County Court was without authority to entertain the oral suppression motion made by the defendant in violation of *656CPL 710.60 (1) (see, People v Mezon, 80 NY2d 155). We also find that the People had not waived their right to a written suppression motion (cf., People v Jennings, 69 NY2d 103, 113). Ritter, J. P., Copertino, Santucci and Hart, JJ., concur.